DETAILED ACTION
1)
           Acknowledgement is made of Amendment received on 7/29/1022.                        Claims 1, 6, 8, 12, are amended, claim 7 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claim 12 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 12 phrase “without performing disintegration after the preparing of the disintegrated matter” is unclear.  It is unclear if the powdery resin is added prior to disintegration step.





                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 6, 12, are rejected under 35 U.S.C. 103 as being unpatentable over  Murayama et al. (US 2016/0332325).
Claims 6, 12: Murayama discloses a sheet manufacturing apparatus (Abstract and Figure 1).  It would have been obvious to one skilled in the art at the time the invention was filed that the apparatus be applicable for a fiber assembly forming method of preparing a wet web with likely satisfactory results.  The method includes forming disintegrated matter by disintegrating a feedstock containing fibers, depositing the disintegrated matter, providing water to the deposited disintegrated matter, and providing a water soluble powdery resin [0050] to the wet web.  The feedstock containing fibers is disintegrated in defibrating unit 20 [0029].  The water-soluble resin [0049] is provided from additive supply unit 52.  The disintegrated matter is deposited in deposition unit 70 forming a web W ([0052]-[0056]).  The water is deposited to the deposited disintegrated matter from moisture unit 77. 



                                                 Allowable Subject Matter                                                                                                           4)       Claims 1-5, 8-11, are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art does not disclose: a fiber assembly forming method that includes a step of disintegrating a feedstock after providing a water soluble resin to the feedstock (claim 1): a fiber assembly forming method that includes a step of disintegrating material after preparing the material containing fibers and a water soluble resin in amount claimed (claim 8).  

Response to Amendment
5)       In regard to claim 6, Applicant alleges that the cited prior art, Murayama, fails to disclose providing water to the disintegrated matter after depositing of the disintegrated matter.  
The method includes forming disintegrated matter by disintegrating a feedstock containing fibers, depositing the disintegrated matter, providing water to the deposited disintegrated matter, and providing a water soluble powdery resin [0050] to the wet web.  The feedstock containing fibers is disintegrated in defibrating unit 20 [0029].  The water-soluble resin [0049] is provided from additive supply unit 52.  The disintegrated matter is deposited in deposition unit 70 forming a web W ([0052]-[0056]).  The water is deposited to the deposited disintegrated matter from moisture unit 77. 
In regard to claim 12, Applicant alleges that the prior art does not disclose forming of the mixture without performing disintegration after the preparing of the disintegrated matter.   
The phrase is unclear.   Examiner considered the claim same or similar to    claim 6.    
Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                              7)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748